Citation Nr: 1332982	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1967 to February 1969.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Service connection for PTSD was established in a September 2010 rating decision, at which time the RO assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 24, 2010.  The Veteran has appealed with the initially assigned disability rating for his PTSD.

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his PTSD.  In this regard, the Board observes that he was last examined by VA in August 2010.  Since such examination, the Veteran has alleged a worsening in his PTSD symptomatology.  Specifically, in his May 2012 substantive appeal, he alleges that he is entitled to a 50 percent disability rating as his PTSD results in panic attacks occurring 3 to 4 times a week, impairment of short and long term memory, impaired judgment, and difficulty with social relationships.  As such symptoms were not demonstrated at the time of his August 2010 VA examination, the Board finds that a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

The Board also notes that, in addition to PTSD, the Veteran has been diagnosed with depressive disorder not otherwise specified (NOS).  The United States Court of Appeals for Veterans Claims has held that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, at the Veteran's VA examination, the examiner should be requested to indicate whether it is possible to separate the effects of the Veteran's service-connected PTSD from his nonservice-connected depressive disorder NOS and, if so, such symptoms attributable to each psychiatric diagnosis should be specifically identified.

Additionally, a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, records dated through January 2012 from the Saginaw, Michigan, VA facility are of record.  However, in his May 2012 substantive appeal, the Veteran reported that he continued to attend group therapy sessions monthly.  Therefore, while on remand, any treatment records from the Saginaw VA facility dated from January 2012 to the present should be obtained for consideration in the Veteran's appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Saginaw, Michigan, VA facility dated from January 2012 to the present pertaining to the Veteran's PTSD.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also indicate whether it is possible to separate the effects of the Veteran's service-connected PTSD from his nonservice-connected depressive disorder NOS and, if so, such symptoms attributable to each psychiatric diagnosis should be specifically identified.

The examiner should also specifically address the impact the Veteran's PTSD has on his employability.  

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


